Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 17, 2020 has been entered.
Claims 1, 10 and 20 have been amended.  Claim 9 and 21-22 have been canceled.  Claims 23-27 have been added.  Claims 1-8, 10-20 and 23-27 are currently pending, under examination and subject to the Examiner’s amendment as set forth below.
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on December 17, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. An initialed copy is attached hereto.
EXAMINER’S AMENDMENT
3.	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Kelsey Roberts Kingsman on June 7, 2021.

4.	This office action is responsive to Applicant’s response filed December 17, 2020.  All rejections of record are withdrawn in view of Applicant’s response.  Claims 1, 3-8, 10-12, 14-20 and 23-27 are allowed.

5.	The application has been amended as follows:

In the claims:

Claim 1 (currently amended): A method for enhancing efficacy of a therapy of a cancer in a human or animal patient, wherein the method comprises selective killing or reducing growth of a target bacterial or archaeal sub-population of microbiota using a guided Cas nuclease, thereby increasing the relative proportion of a sub-population of a second bacterial species in the microbiota, wherein the sub-population of the second bacterial species comprise Bifidobacterium, Prevotella, Lachnobacterium, Lachnospira, or Shigella, wherein the therapy comprises administration of an effective amount of an immune checkpoint inhibitor to the patient, wherein the immune checkpoint inhibitor is a PD-1 (Programmed Cell Death Protein 1) inhibitor or a PD-L1 (Programmed Death-Ligand 1) inhibitor; wherein the method comprises:
a. contacting the microbiota with an engineered nucleic acid sequence for producing a host modifying (HM) crRNA, and 
b. producing the HM-crRNA in a host of the target sub-population, wherein the HM-crRNA is operable with the Cas nuclease in the host cell to form a HM-CRISPR (Clustered Regularly Interspaced Short Palindromic Repeats)/Cas system, and wherein the HM-crRNA comprises a sequence that is capable of hybridizing to a target sequence of the host cell to guide the Cas nuclease to the target sequence in the host cell, whereby the target sequence is modified by the HM-CRISPR/Cas system and the host cell is killed or growth of the target sub-population is reduced; and wherein 

	Claim 2 (canceled)

Claim 3 (currently amended): The method of claim 1 

Claim 13 (canceled)

1 
Claim 20 (currently amended): A method for enhancing efficacy of a therapy of a cancer in a human or animal patient, wherein the method comprises increasing the relative proportion of a sub-population of bacteria comprising Prevotella, Lachnobacterium, Lachnospira, or Shigella in a microbiota of the patient by administering a bacterial transplant to the patient, wherein the therapy comprises administration of an effective amount of an immune checkpoint inhibitor to the patient, and wherein the immune checkpoint inhibitor is a Programmed Cell Death Protein 1 (PD-1) inhibitor or a Programmed Death-Ligand 1 (PD-L1) inhibitor, and wherein the method comprises administering a bacterial transplant comprising Prevotella, Lachnobacterium, Lachnospira, or Shigella to the patient; and wherein 

6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAKIA J JACKSON-TONGUE/Examiner, Art Unit 1645                                                                                                                                                                                                        June 8, 2021

/GARY B NICKOL/Supervisory Patent Examiner, Art Unit 1645